NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               VERLENE L. PARKER,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5139
              __________________________

    Appeal from the United States Court of Federal
Claims in case No.10-CV-73, Judge Marian Blank Horn.
               __________________________

              Decided: November 5, 2010
              __________________________

   VERLENE L. PARKER, of Flint, Michigan, pro se.

    LANE N. MCFADDEN, Attorney, Appellate Section, En-
vironment and Natural Resources Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief was IGANACIA S. MORENO,
Assistant Attorney General.
               __________________________

   Before GAJARSA, LINN, and MOORE, Circuit Judges.
PARKER   v. US                                            2


PER CURIAM.
     Verlene L. Parker (“Parker”) appeals from a final de-
cision of the Court of Federal Claims dismissing her
complaint for lack of subject matter jurisdiction and
failure to state a claim upon which relief can be granted.
Parker v. United States, 93 Fed. Cl. 159 (2010). For the
reasons discussed below, this court affirms.
                       BACKGROUND
     Parker filed suit against the United States alleging a
taking of her property and requesting compensation. In
her pleadings, Parker alleged that “[i]n April 2005, [she]
vacated her premises for government purposes . . . . due to
a dispute by multiple agents, over the contents in her
home and the contents on the land.” Further, “the agents
set into motion destructive forces that directly removed
personal property from the premises, which eventually
[led] to the [loss] of the entire property, both real and
personal.” In response “to an order from governing au-
thority via telecommunications instrumentality for [her]
to leave,” she left her property and claims to have suffered
a constitutional taking “according to Mich. Statute 213.1,
Note 8.” Parker seeks $2,175,285.10 in compensation.
    After a careful review and liberal construction of
Parker’s filings, the Court of Federal Claims granted the
government’s motion to dismiss for lack of jurisdiction
and failure to state a claim upon which relief can be
granted. Parker, 93 Fed. Cl. at 162. Specifically, the
court found Parker asserted no “factual allegation or
substantiating information as to what actions were taken
by a federal official that resulted in the alleged taking of
her property.” Id. at 163. Because Parker failed to allege
a claim within the jurisdiction of the Court of Federal
Claims, the court dismissed her complaint. Id.
3                                             PARKER   v. US


     Parker filed a motion for reconsideration, suggesting
that her pleadings may have been tampered with in the
mail and requesting oral argument. The court denied
Parker’s motion, finding that she failed to identify any
“federal statute, actual federal agency or federal employee
as responsible” for the alleged taking of her property and
that oral argument was unnecessary in light of her having
filed “approximately 200 pages” in presenting her case.
See Parker v. United States, 93 Fed. Cl. 653, 657 (2010).
Parker filed her notice of appeal that same day and this
court has jurisdiction over her appeal pursuant to 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    Whether the Court of Federal Claims properly dis-
missed Parker’s complaint for lack of jurisdiction and for
failure to state a claim upon which relief can be granted
are both questions of law this court reviews de novo.
Boyle v. United States, 200 F.3d 1369, 1372 (Fed. Cir.
2000). In reviewing the dismissal, we must accept all
well-pleaded factual allegations as true and draw all
reasonable inferences in Parker’s favor. Id. The Tucker
Act vests the Court of Federal Claims with exclusive
jurisdiction over takings claims against the federal gov-
ernment that seek more than $10,000. 28 U.S.C. § 1491.
    On appeal, Parker argues that the decision of the
Court of Federal Claims is inconsistent with the law and
facts and that the court improperly denied her request for
oral argument. This court disagrees. The Court of Fed-
eral Claims not only considered the constitutional basis
for Parker’s allegations and whether the complaint al-
leged a potential claim under the Tucker Act, but also her
invocation of Michigan state law. Parker v. United States,
93 Fed. Cl. 159, 162-63. While Parker did not identify
any specific facts the court neglected to consider, her
PARKER   v. US                                             4


pleadings, even under a liberal construction, fail to specify
any action by a federal official or agency that resulted in
the taking of her property and that may have served as a
basis for her suit against the United States. Finally, the
court was well within its discretion to deny oral argument
in light of Parker’s extensive filings. See Amado v. Micro-
soft Corp., 517 F.3d 1353, 1358 (Fed. Cir. 2008). The
court properly dismissed Parker’s complaint for lack of
jurisdiction and failure to state a claim upon which relief
can be granted.
   For the above reasons, the decision of the Court of
Federal Claims is affirmed.
                       AFFIRMED
                           COSTS
    Each party shall bear its own costs.